Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of fishing lines the same in all material respects as those the subject of J. M. P. R. Trading Corp. et al. v. United States (43 C. C. P. A. 1, C. A. D. 600), the items of merchandise imported prior to June 6, 1951, were held dutiable at 35 percent under paragraph 1211, as modified by T. D. 51802, and other items were held dutiable at 32)4 percent under said paragraph, as modified by T. D. 52739, supplemented by Presidential proclamation (T. D. 52857).